

SECURITY AGREEMENT


This SECURITY AGREEMENT (this "Security Agreement") dated as of April 21, 2008
(the "Effective Date"), is made by and between Well Chance Investments Limited,
a company incorporated in the British Virgin Islands (the "Company"), and
Newport Capital Asset Management Group, a California corporation (the "Lender").
 
WHEREAS, on the Effective Date, the Company entered into a Loan Agreement with
the Lender (the "Loan Agreement") to evidence a bridge loan from the Lender to
the Company in the aggregate amount of $200,000 (the "Loan");
 
WHEREAS, in order to induce the Lender to make the Loan to the Company, the
Company has agreed to grant to the Lender a security interest in all of its
assets to secure the amounts currently owing, and any additional amounts which
may be owing, by the Company pursuant to the Loan Agreement;
 
NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto hereby agree as follows:
 
1.  Defined Terms. Capitalized terms used herein and not defined herein have the
meanings assigned to them in the Loan Agreement. The following terms shall have
the following meanings, unless the context otherwise requires:
 
"Code" shall mean the Uniform Commercial Code as in effect in the State of
California on the Effective Date.


"Collateral" shall have the meaning given such term in Section 2.


"Event of Default" shall have the meaning given such term in the Note and the
Loan Agreement.


"Obligations" shall mean the unpaid Loan including all remaining outstanding
Loan Principal, Initial Loan Premium and Additional Loan Fee (if applicable)
amounts owed to the Lender pursuant to the Loan Agreement and the Note,
including costs of collection.


2.  Grant of Security Interest. As collateral security for the prompt and
complete payment and performance when due of all the Obligations, the Company
hereby grants to the Lender a security interest in all of the Company's right,
title and interest in, to and under the following, whether now existing or
hereafter acquired (all of which being hereinafter collectively called the
"Collateral"):
 
(a) Accounts. All present and future accounts owned by the Company, including
and together with any and all contract rights, accounts receivable, security
deposits (where not otherwise prohibited by law or agreement), and other rights
of any kind to receive payments for services rendered and goods supplied by the
Company, together with agreements, customer lists, client lists, and accounts,
invoices, agings, verification reports and other records relating in any way to
such accounts.
 

--------------------------------------------------------------------------------


 
(b) Contracts. All contracts, contract rights, royalties, license rights,
leases, instruments, undertakings, documents or other agreements in or under
which the Company may now or hereafter have any right, title or interest whether
now existing or hereinafter created and all forms of obligations owing to the
Company arising out of the sale or lease of goods, the licensing of technology
or the rendering of services by the Company, whether or not earned by
performance, and any and all credit insurance, guaranties, and other security
therefor, as well as all merchandise returned to or reclaimed by the Company.
 
(c) Equipment, Furnishings and Miscellaneous Personal Property. All presently
owned and hereafter acquired furniture, furnishings, equipment, machinery,
vehicles (including motor vehicles and trailers) computer hardware and software,
accounting or bookkeeping systems, client or customer lists and information,
data sheets and other records of any kind, wherever located, stored or
inventoried, which are used or which may be used in the Company’s business;
 
(d) Fixtures. All materials used by the Company in connection with its business
operations, including, but not limited to, supplies, trade equipment,
appliances, apparatus and any other items, now owned or hereafter acquired by
the Company, and now or hereafter attached to, or installed in (temporarily or
permanently) any real property now or in the future owned or leased by the
Company;
 
(e) General Intangibles. All general intangibles and other personal property of
the Company, now owned or hereinafter acquired, including, without limitation,
the following: (i) permits, authorizations and approvals presently and hereafter
issued by any federal, state, municipal or local governmental or regulatory
authority in favor of the Company; (ii) all plans, specifications, renderings
and other similar materials presently owned or hereafter acquired by the
Company; (iii) all presently existing and hereafter created contracts, leases,
licenses and agreements to which the Company is a party; (iv) all presently and
hereafter existing policies and agreements of insurance in favor of the Company;
(v) all presently and hereafter existing equity contribution agreements and
other equity financing arrangements in favor of the Company; (vi) all
copyrights, chattel paper, electronic chattel paper, licenses, money, insurance
proceeds, contract rights, subscription lists, mailing lists, licensing
agreements, patents, trademarks, service marks, trade styles, patents, patent
applications, franchise agreements, blueprints, drawings, purchase orders,
customer lists, route lists, infringements, claims, computer programs, computer
discs, computer tapes, literature, reports, catalogs, design rights, income tax
refunds, payments of insurance and rights to payment of any kinds, trade names,
refundable, returnable or reimbursable fees, deposits or other funds or
evidences of credit or indebtedness deposited by or on behalf of the Company
with any governmental agencies, boards, corporations, providers of utility
services, public or private; (vii) all presently existing and hereafter acquired
computer programs, computer software and other electronic systems and materials
of any kind of the Company; (viii) goodwill; and (ix) all other presently
existing and hereafter acquired documents, accounts, general intangibles and
intangible personal property of any kind.
 
(f) Documents. All documents, cash, deposit accounts, securities, securities
entitlements, securities accounts, investment property, financial assets,
letters of credit, certificates of deposit, instruments, chattel paper, and
electronic chattel paper now owned or hereafter acquired and the Company’s books
relating to the foregoing.
 
(g) Copyrights. All copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished, now owned or hereafter acquired;
all trade secret rights, including all rights to unpatented inventions,
know-how, operating manuals, license rights and agreements and confidential
information, now owned or hereafter acquired; all mask work or similar rights
available for the protection of semiconductor chips, now owned or hereafter
acquired; all claims for damages by way of any past, present and future
infringement of any of the foregoing.
 
(h) Proceeds. All of the Company’s books and records relating to the foregoing
and any and all present and future accounts, general intangibles, chattel paper,
electronic chattel paper, products, accessions, replacements, betterments and
substitutions for any of the foregoing described property, and all proceeds
arising from or by virtue of, or from the sale or disposition of, or collections
with respect to, or insurance proceeds payable with respect to, or claims
against any other persons, corporations or other entities with respect to, all
or any part of the foregoing described property and interests.


3.  Rights of the Lender; Limitations on the Lender’s Obligations. It is
expressly agreed by the Company that, anything herein to the contrary
notwithstanding, the Company shall remain liable under each Contract and
Document to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with and pursuant to
the terms and provisions of each such Contract or Document. The Lender shall
have no obligation or liability under any Contract or Document by reason of or
arising out of this Security Agreement or the granting to the Lender of a
security interest therein or the receipt by the Lender of any payment relating
to any Contract or Document pursuant hereto, nor shall the Lender be required or
obligated in any manner to perform or fulfill any of the obligations of the
Company under or pursuant to any Contract or Document, or to make any payment,
or to make any inquiry as to the nature or the sufficiency of any payment
received by it or the sufficiency of any performance by any party under any
Contract or Document, or to present or file any claim, or to take any action to
collect or enforce any performance or the payment of any amounts which may have
been assigned to it or to which it may be entitled at any time or times. In the
event that any asset of the Company which, by the terms of any agreement in
existence on the date hereof, does not permit the granting of a security
interest, the Company hereby grants to the Lender a security interest in all
proceeds received by the Company generated by such assets. Any Uniform
Commercial Code financing statement to be filed by the Lender in connection with
this Security Agreement shall contain a provision to the effect of the
immediately foregoing sentence.
 
4.  Representations and Warranties. The Company hereby represents and warrants
that the chief executive office and chief place of business of the Company is
2nd Floor, Abbott Building, Road Town, Tortola, British Virgin Islands
[CONFIRM], and the Company will not change such chief executive office and chief
place of business or remove such records unless the Company shall have given the
Lender at least 10 Business Days’ prior written notice thereof.
 
5.  Covenants. The Company covenants and agrees with the Lender that from and
after the Effective Date and until the Obligations are fully satisfied:
 
2

--------------------------------------------------------------------------------


 
(a) Further Documentation. At any time and from time to time, upon the
reasonable written request of the Lender, and at the sole expense of the
Company, the Company will promptly and duly execute and deliver any and all such
further documents and take such further action as the Lender may reasonably deem
desirable in obtaining the full benefits of this Security Agreement and of the
rights and powers herein granted, including, without limitation, the filing of
any financing or continuation statements under the Uniform Commercial Code in
effect in any jurisdiction with respect to the security interests granted
hereby.
 
(b) Continuous Perfection. The Company will not change its name, identity,
jurisdiction of organization or corporate structure in any manner unless the
Company shall have given the Lender at least 10 Business Days' prior written
notice thereof and shall have taken all action (or made arrangements to take
such action substantially simultaneously with such change if it is impossible to
take such action in advance) necessary or reasonably requested by the Lender to
amend any agreements in connection with the Loan, any financing statement or any
continuation statement filed with respect to the Collateral so that the Lender
continues to have the full benefits, rights and powers granted pursuant to this
Security Agreement.


6.  Remedies, Rights Upon Default. 
 
(a) In addition to any other rights given to the Lender hereunder, if an Event
of Default shall occur and be continuing and the Lender shall have declared the
amounts owing under the Note to be due and payable (or such amounts shall have
automatically, become due and payable), all payments received by the Company
under or in connection with any of the Collateral shall be held by the Company
in trust for the Lender, shall be segregated from other funds of the Company and
shall, if requested by the Lender, forthwith upon receipt by the Company be
turned over to the Lender, in the same form as received by the Company (duly
endorsed by the Company to the Lender, if required).
 
(b) If any Event of Default shall occur and be continuing the Lender may
exercise in addition to all other rights and remedies granted to it in this
Security Agreement and in any other instrument or agreement securing, evidencing
or relating to the Obligations, all rights and remedies of a secured party under
the Code. Without limiting the generality of the foregoing, the Company
expressly agrees that in any such event, the Lender, without demand of
performance or other demand, (except the notice specified below of time and
place of public or private sale) to or upon the Company or any other person may
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or sell or otherwise dispose of and deliver said Collateral (or
contract to do so), or any part thereof, in one or more parcels at a public or
private sale or sales, at any exchange broker's board or at any of the Lender’
offices or elsewhere at such prices as it may deem best, for cash or on credit
or for future delivery without assumption of any credit risk. The Lender shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of said Collateral so sold, free of any right or equity of redemption, which
equity of redemption the Company hereby releases. The Company further agrees, at
the Lender’ request, to assemble the Collateral, make it available to the Lender
at places which the Lender shall reasonably select, whether at the Company's
premises or elsewhere. The Lender shall apply the net proceeds of any such
collection, recovery, receipt, appropriation, realization or sale, after
deducting all reasonable costs and expenses of every kind incurred therein or
incidental to the care, safe keeping or otherwise of any or all of the
Collateral or in any way relating to the rights of the Lender hereunder,
including reasonable attorneys' fees and legal expenses, to the payment in whole
or in part of the Obligations, the Company remaining liable for any deficiency
remaining unpaid after the application, and only after so paying over such net
proceeds and after the payment by the Lender of any other amount required by any
provision of law. To the extent permitted by applicable law, the Company waives
all claims, damages, and demands against the Lender arising out of the
repossession, retention or sale of the Collateral. The Company agrees that the
Lender need not give more than 10 Business Days notice of the time and place of
any public sale or of the time after which a private sale may take place and
that such notice is reasonable notification of such matters. The Company shall
remain liable for any deficiency if the proceeds of any sale or disposition of
the Collateral are insufficient to pay all amounts to which the Lender is
entitled.
 
3

--------------------------------------------------------------------------------


 
(c) The Company hereby waives presentment, demand, protest or any notice (to the
extent permitted by applicable law) of any kind in connection with this Security
Agreement or any Collateral.


7.  Application of Proceeds. The Proceeds of all sales and collections in
respect of any Collateral shall be applied as follows:
 
(a) First, to the reasonable payment of the costs and expenses of such sales and
collections, the expenses of the Lender and the reasonable fees and expenses of
its counsel;
 
(b) Second, any surplus then remaining to the payment of the Obligations in such
order and manner as the Lender may in its sole discretion determine; and
 
(c) Third, any surplus then remaining shall be paid to the Company.
 
8.  Limitation on the Lender’s Duty in Respect of Collateral. Beyond the use of
reasonable care in the custody thereof, the Lender shall not have any duty as to
any Collateral in its possession or control or in the possession or control of
any agent or nominee of it or any income thereon or as to the preservation of
rights against prior parties or any other rights pertaining thereto.
 
9.  Notices. Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be delivered personally or by facsimile
(receipt confirmed electronically) or shall be sent by a reputable express
delivery service or by certified mail, postage prepaid with return receipt
requested, addressed as follows:
 

 
if to the Company, to:


Well Chance Investments Limited
C/O Jeffrey Dash
11F, Tower A, Building No. 1 GT International Center
Jia3 Yongandongli, Jianguomenwai Avenue
Chaoyang District, Beijing 100022
People’s Republic of China
Tel:  +86 10 5879 4890
Fax: +86 10 5879 4228
 
if to Newport, to:


Newport Capital Asset Management
Attn: John Vasquez, Managing Director
15 Corporate Plaza Dr, Suite 110
Newport Beach, CA 92660
Tel: (949) 759-5006
Fax: (949) 759-5007

 
4

--------------------------------------------------------------------------------


 
Either party hereto may change the above specified recipient or mailing address
by notice to the other party given in the manner herein prescribed. All notices
shall be deemed given on the day when actually delivered as provided above (if
delivered personally or by facsimile, provided that any such facsimile is
received during regular business hours at the recipient's location) or on the
day shown on the return receipt (if delivered by mail or delivery service).
 
10.  Severability. Any provision of this Security Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
11.  No Waiver; Cumulative Remedies. The Lender shall not by any act, delay,
omission or otherwise be deemed to have waived any of its rights or remedies
hereunder and no waiver shall be valid unless in writing, signed by the Lender,
and then only to the extent therein set forth. A waiver by the Lender of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which the Lender would otherwise have had on any future
occasion. No failure to exercise nor any delay in exercising on the part of the
Lender, any right, power or privilege hereunder, shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or future exercise thereof or the
exercise or any other right, power or privilege. The rights and remedies
hereunder provided are cumulative and may be exercised singly or concurrently,
and are not exclusive of any rights and remedies provided by law. None of the
terms or provisions of this Security Agreement may be waived, altered, modified
or amended except by an instrument in writing, duly executed by the Company and
the Lender.
 
12.  Successors and Assigns. This Security Agreement and all obligations of the
Company hereunder shall be binding upon the successors and assigns of the
Company, and shall, together with the rights and remedies of the Lender
hereunder, inure to the benefit of the Lender and its successors and assigns.
The Company may not assign any of its rights or obligations hereunder without
the prior written consent of the Lender. This Security Agreement may be assigned
by the Lender provided that the Lender complies with all applicable federal and
state securities laws. In the event of an assignment by the Lender, each of the
parties to this Agreement acknowledge and agree that the Lender’s assignee is
assigned and takes over all rights, obligations, responsibilities, duties,
remedies, powers and privileges under this Agreement from the Lender.
 
5

--------------------------------------------------------------------------------


 
13.  Governing Law. This Security Agreement shall be governed by and construed
in accordance with the domestic laws of the State of California without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of California or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than the State of California.
 
14.  Counterparts. This Security Agreement may be executed in separate
counterparts each of which will be an original and all of which taken together
will constitute one and the same agreement.
 
15.  Facsimile. This Security Agreement may be executed using facsimiles of
signatures, and a facsimile of a signature shall be deemed to be the same, and
equally enforceable, as an original of such signature.
 
16.  Termination. At such time as the Obligations have been fully satisfied, the
security interest created hereby shall automatically terminate, the Lender shall
take all such actions as may be requested by the Company to evidence such
termination and to release the liens created hereby, at the Company's expense.
 
* * * * * *
 
6

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be executed and delivered by its duly authorized officer as of the
first set forth above.
 

 
THE COMPANY:


WELL CHANCE INVESTMENTS LIMITED




By:  /s/ Jeffrey Dash                                                  
Jeffrey Dash
Chief Executive Officer
 
 
LENDER:


NEWPORT CAPITAL ASSET MANAGEMENT




By: /s/ John Vasquez                                                 
John Vasquez
President/Managing Director

 
7

--------------------------------------------------------------------------------



